DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/810,879 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 15 is objected to because “the opening” on line 3 should be changed to “the opening of the base plate.”  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of copending Application No. 17/847,853 in view of Chen [US 2021/0012984].  Claims 5-8 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 17/847,853 in view of Chen [US 2021/0012984] further in view of Demeo [US 5,138,119].  Claims 9 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 17/847,853 in view of Chen [US 2021/0012984] further in view of Lin [US 2019/0228930].
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims include the claimed subject matter of the present claims, except for what is not in bold type in the table below.
Application No. 17234808
Application No. 17847853
1. An illuminated keyswitch structure, comprising: a base plate having a bottom surface and an opening; a drive circuit board, disposed under the base plate; a spacer, attached to the base plate and the drive circuit board [the difference in language is semantics] with at least one adhesive, the spacer having a through hole, the through hole communicating with the opening in a vertical direction, a sidewall of the through hole being opaque; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part being located within a projection of the opening of the base plate in the vertical direction [the difference in language is semantics], the light-emitting part having a top surface, the top surface being lower than or equal to the bottom surface of the base plate; and a light-permeable covering structure covering the light-emitting part; wherein a total thickness of the base plate, the spacer, and the at least one adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light-emitting part.  
1. An illuminated keyswitch structure, comprising: a base plate, having a plurality of openings and a plurality of rib portions separating the openings; a drive circuit board, disposed under the base plate; a spacer, disposed underneath the base plate and above the drive circuit board, the spacer having a through hole; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part vertically corresponding to one of the openings of the base plate; and a light-permeable covering structure, including at least one first covering layer and at least one second covering layer, wherein the first covering layer covers above the light- emitting part and overlaps with vertical projection of said one of the openings of the base plate; wherein the second covering layer vertically corresponds to the light-emitting part and said corresponding one opening of the base plate, the second covering layer blocks at least partial light of the light-emitting part toward said corresponding one opening to reduce illuminating intensity provided there through.


2. The illuminated keyswitch structure according to claim 1, wherein the at least one adhesive comprises a top adhesive, the spacer has an upper surface, the top adhesive is disposed between the upper surface and the bottom surface, and the spacer is fixedly connected to the base plate through the top adhesive.

5. The illuminated keyswitch structure according to claim 1, wherein the spacer includes a top adhesive disposed thereon and a bottom adhesive disposed thereunder, a total thickness of the spacer, the top adhesive, and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light- emitting part.
5. The illuminated keyswitch structure according to claim 2, wherein the at least one adhesive comprises a bottom adhesive, the spacer has a lower surface opposite to the upper surface, the bottom adhesive is disposed between the lower surface and the drive circuit board, and the spacer is fixedly connected to the drive circuit board through the bottom adhesive.  
7. The illuminated keyswitch structure according to claim 5, wherein a total thickness of the spacer, the top adhesive, and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light-emitting part.  
8. The illuminated keyswitch structure according to claim 5, wherein a sum of a height of the sidewall of the through hole and thicknesses of the top adhesive and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light-emitting part [the difference in language is semantics.
5. The illuminated keyswitch structure according to claim 1, wherein the spacer includes a top adhesive disposed thereon and a bottom adhesive disposed thereunder, a total thickness of the spacer, the top adhesive, and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light- emitting part.
6. The illuminated keyswitch structure according to claim 5, wherein the upper surface or the lower surface has an annular clearance fringe without the top adhesive or the bottom adhesive respectively, and the annular clearance fringe surrounds a periphery of the through hole [the difference in language is semantics].
6. The illuminated keyswitch structure according to claim 1, wherein the spacer includes a top adhesive disposed thereon and/or a bottom adhesive disposed thereunder, the spacer further has an annular clearance fringe located thereon or thereunder without the top adhesive or the bottom adhesive, and the annular clearance fringe surrounds the periphery of the through hole of the spacer.
1. An illuminated keyswitch structure, comprising: a base plate having a bottom surface and an opening; a drive circuit board, disposed under the base plate; a spacer, attached to the base plate and the drive circuit board [the difference in language is semantics] with at least one adhesive, the spacer having a through hole, the through hole communicating with the opening in a vertical direction, a sidewall of the through hole being opaque; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part being located within a projection of the opening of the base plate in the vertical direction [the difference in language is semantics], the light-emitting part having a top surface, the top surface being lower than or equal to the bottom surface of the base plate; and a light-permeable covering structure covering the light-emitting part; wherein a total thickness of the base plate, the spacer, and the at least one adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light-emitting part.  
9. The illuminated keyswitch structure according to claim 1, wherein the light-emitting part has a side surface, and the light-permeable covering structure covers the top surface and the side surface and contacts the drive circuit board.
11.The illuminated keyswitch structure according to claim 9, wherein the light-permeable covering structure comprises a first covering layer and a second covering layer, the first covering layer is disposed on the top surface [the difference in language is semantics], and the second covering layer is disposed on the first covering layer.

1. An illuminated keyswitch structure, comprising: a base plate, having a plurality of openings and a plurality of rib portions separating the openings; a drive circuit board, disposed under the base plate; a spacer, disposed underneath the base plate and above the drive circuit board, the spacer having a through hole; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part vertically corresponding to one of the openings of the base plate; and a light-permeable covering structure, including at least one first covering layer and at least one second covering layer, wherein the first covering layer covers above the light- emitting part and overlaps with vertical projection of said one of the openings of the base plate; wherein the second covering layer vertically corresponds to the light-emitting part and said corresponding one opening of the base plate, the second covering layer blocks at least partial light of the light-emitting part toward said corresponding one opening to reduce illuminating intensity provided there through.


20. An illuminated keyswitch structure, comprising: a base plate having a bottom surface and an opening; a drive circuit board, disposed under the base plate; a spacer, disposed between the base plate and the drive circuit board [the difference in language is semantics], the spacer having an upper surface, a lower surface opposite to the upper surface, and a through hole passing through the upper surface and the lower surface, the through hole communicating with the opening in a vertical direction; a top adhesive, disposed between the upper surface and the bottom surface, the spacer being fixedly connected to the base plate through the top adhesive; a bottom adhesive, disposed between the lower surface and the drive circuit board, the spacer being fixedly connected to the drive circuit board through the bottom adhesive; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part being located within a projection of the opening of the base plate in the vertical direction [the difference in language is semantics]; and a light-permeable covering structure covering a top surface of the light-emitting part [the difference in language is semantics]; wherein a total thickness of the spacer, the top adhesive, and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and thickness of a portion of the light-permeable covering structure above the light-emitting part.
1. An illuminated keyswitch structure, comprising: a base plate, having a plurality of openings and a plurality of rib portions separating the openings; a drive circuit board, disposed under the base plate; a spacer, disposed underneath the base plate and above the drive circuit board, the spacer having a through hole; a light-emitting part, disposed on the drive circuit board and in the through hole, the light-emitting part vertically corresponding to one of the openings of the base plate; and a light-permeable covering structure, including at least one first covering layer and at least one second covering layer, wherein the first covering layer covers above the light- emitting part and overlaps with vertical projection of said one of the openings of the base plate; wherein the second covering layer vertically corresponds to the light-emitting part and said corresponding one opening of the base plate, the second covering layer blocks at least partial light of the light-emitting part toward said corresponding one opening to reduce illuminating intensity provided there through.  
5. The illuminated keyswitch structure according to claim 1, wherein the spacer includes a top adhesive disposed thereon and a bottom adhesive disposed thereunder, a total thickness of the spacer, the top adhesive, and the bottom adhesive is greater than or equal to a sum of a height of the light-emitting part and a thickness of a portion of the light-permeable covering structure above the light- emitting part.


Regarding claim 1 of the instant application, claim 1 of ‘853 discloses the claimed invention except for what is not highlighted in bold in the table above.  Chen teaches [in Fig. 12], at least one adhesive [260] attaching the spacer [220c] to the base plate [15] and the drive circuit board [212l, 215], the through hole [224] communicating with the opening [18] of the base plate [15] in a vertical direction, a sidewall of the through hole [224] being opaque [par. 0095], the light-emitting part [211] having a top surface, the top surface being lower than or equal to the bottom surface of the base plate [15], wherein a total thickness of the base plate [15], the spacer [220c], and the at least one adhesive [260] is greater than or equal to a sum of a height of the light-emitting part [211] and a thickness of a portion of the light-permeable covering structure [216] above the light-emitting part [211].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the adhesive of Chen with the keyswitch structure of ‘853 to properly secure the keyswitch parts to each other and to modify the base plate, spacer, light emitting part and light-permeable covering structure of ‘853, as taught by Chen, in order to protect the light-emitting part from being damaged during actuation [Chen, par. 0087]. 
Regarding claim 2 of the instant application, claim 5 of ‘853 discloses the claimed invention except for what is not highlighted in bold in the table above.  Chen teaches [in Fig. 12] the spacer [220c] has an upper surface, the top adhesive [260] is disposed between the upper surface and the bottom surface, and the spacer [220c] is fixedly connected to the base plate [15] through the top adhesive [260].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853 so that the top adhesive is disposed between the upper surface and the bottom surface, fixedly connecting the spacer to the base plate through the top adhesive, as taught by Chen, in order to securely connect the different parts of the illuminated keyswitch structure to each other.
Regarding claims 5, 7 and 8 of the instant application, claim 5 of ‘853 discloses the claimed invention except for what is not highlighted in bold in the table above.  The limitations are also not disclosed by Chen.  Demeo teaches [in Figs. 1 and 6] that the bottom adhesive [bottom 42] is disposed between the lower surface of the spacer [22] and the drive circuit board [24], and the spacer [22] is fixedly connected to the drive circuit board [24] through the bottom adhesive [bottom 42].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853, as modified by Chen, to fixedly connect the spacer to the drive circuit board using the bottom adhesive, as taught by Demeo, in order to securely connect the different parts of the illuminated keyswitch structure to each other.
Regarding claims 9 and 11 of the instant application, claim 1 of ‘853 discloses the claimed invention except for what is not highlighted in bold in the table above.  Chen teaches [in Fig. 12] the light-emitting part [211] has a side surface, and the light-permeable covering structure [216] covers the top surface and the side surface and contacts the drive circuit board [212, 215].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853 so that the light-permeable covering structure covers the top and side surfaces and contacts the drive circuit board, as taught by Chen, in order to protect the light-emitting element. Chen and ‘853 do not disclose that 
the second covering layer is disposed on the first covering layer.  Lin teaches [in Figs. 1 and 2] that the second covering layer [422] is disposed on the first covering layer [421].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853, as modified by Chen, so that the second covering layer is disposed on the first covering layer in order to further protect the light-emitting element and illuminate the keyswitch as desired. 
Regarding claim 20 of the instant application, claim 1 of ‘853 discloses the claimed invention except for what is not highlighted in bold in the table above.  Chen teaches [in Fig. 12] a through hole [224] passing through the upper surface and the lower surface of the spacer [220c], the through hole [224] communicating with the opening [18] of the base plate [18] in a vertical direction, the top adhesive [260] disposed between the upper surface of the spacer [220c] and the bottom surface of the base plate [15], the spacer [220c] being fixedly connected to the base plate [15] through the top adhesive [260].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853 so that the through hole of the spacer communicates with the opening of the base plate, as taught by Chen, in order to illuminate the keyswitch as desired and to disposed the top adhesive between the spacer and the base plate in order securely connect the parts of the keyswitch to each other. Chen and ‘853 do not teach that the bottom adhesive is disposed between the lower surface and the drive circuit board, the spacer being fixedly connected to the drive circuit board through the bottom adhesive.  Demeo teaches [in Figs. 1 and 6] that the bottom adhesive [bottom 42] is disposed between the lower surface of the spacer [22] and the drive circuit board [24], the spacer [22] being fixedly connected to the drive circuit board [24] through the bottom adhesive [bottom 42].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the illuminated keyswitch structure of ‘853, as modified by Chen, to dispose the bottom adhesive between the spacer and the drive circuit board in order to securely connect the parts of the keyswitch to each other. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9, 10, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen [US 2021/0012984].
In regard to claim 1, Chen discloses [in Fig.12] an illuminated keyswitch 
structure, comprising: a base plate [15] having a bottom surface and an opening [18]; a drive circuit board [212, 215], disposed under the base plate [15]; a spacer [220c], attached to the base plate [15] and the drive circuit board [212,215] with at least one adhesive [260], the spacer [220c] having a through hole [224], the through hole [224] communicating with the opening [218] in a vertical direction, a sidewall of the through hole being opaque [par. 0095]; a light-emitting part [211], disposed on the drive circuit board [212, 215] and in the through hole [224], the light-emitting part [211] being located within a projection of the opening [18] of the base plate [15] in the vertical direction, the light-emitting part [211] having a top surface, the top surface being lower than or equal to the bottom surface of the base plate [15]; and a light-permeable covering structure [216] covering the light-emitting part [211]; wherein a total thickness of the base plate [15], the spacer [220c], and the at least one adhesive [60] is greater than or equal to a sum of a height of the light-emitting part [211] and a thickness of a portion of the light-permeable covering structure [216] above the light-emitting part [211].  
	In regard to claim 2, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, wherein the at least one adhesive [260] comprises a top adhesive [260], the spacer [220c] has an upper surface, the top adhesive [260] is disposed between the upper surface and the bottom surface, and the spacer [220c] is fixedly connected to the base plate [15]  through the top adhesive [260].  
	In regard to claim 3, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been givensignificant patentable weight. 145 USPQ 656 (CCPA 1965). 
In regard to claim 4, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 2, wherein the base plate [15] covers the entire top adhesive [260].
In regard to claim 9, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, wherein the light-emitting part [211] has a side surface, and the light-permeable covering structure [216] covers the top surface and the side surface and contacts the drive circuit board [212, 215].  
In regard to claim 10, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 9, wherein an air separation wall is formed between the light-permeable covering structure [216] and the sidewall of the through hole [224] and surrounds the side surface.
In regard to claim 14, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 9, wherein the light-permeable covering structure [216] is lower than or equal to the bottom surface.
In regard to claim 17, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, wherein the spacer is opaque [par. 0095].  
In regard to claim 18, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, wherein the light-emitting part [211] emits light from the top surface.  
In regard to claim 19, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, further comprising a switch circuit board [14], disposed on the base plate [15], wherein the switch circuit board [14] has a through hole [through hole in 14 above 18], which communicates with the opening [18] of the base plate [15] and is larger than the opening [18] of the base plate [15] in the vertical direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen [US 
2021/0012984] in view of Demeo [US 5,138,119].  Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 2, wherein the spacer [220c] has a lower surface opposite to the upper surface and is connected to the drive circuit board [212, 215].  Chen does not disclose that the at least one adhesive comprises a bottom adhesive, disposed between the lower surface and the drive circuit board, and the spacer is fixedly connected to the drive circuit board through the bottom adhesive.  Demeo teaches [in Figs. 1 and 6] a bottom adhesive [bottom 42] is disposed between the lower surface and the drive circuit board [24], and the spacer [22] is fixedly connected to the drive circuit board [24] through the bottom adhesive [bottom 42].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the bottom adhesive of Demeo with the illuminated keyswitch structure of Chen in order to secure the keyswitch parts to one another. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen [US 2021/0012984] in view of Lin [US 2019/0228930].
	In regard to claims 11 and 12, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 9, wherein the light-permeable covering structure comprises a first covering layer [216] disposed on the top surface.  Chen does not disclose that the light-permeable covering includes a second covering layer disposed on the first covering layer, wherein the first covering layer or the second covering layer is an optical wavelength conversion layer.  Lin teaches [in Figs. 1 and 2] the light-permeable covering structure [42] includes a second covering layer [422] disposed on the first covering layer [421], wherein the second covering layer [422] is an optical wavelength conversion layer [par. 0030].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the second covering layer of Lin with the illuminated keyswitch structure of Chen in order to illuminate the keyswitch as desired. 
	In regard to claim 13, Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 9.  Chen does not disclose that the light-permeable covering structure comprises a light modulation portion on the top surface.  Lin teaches [in Figs. 1 and 2] that the light-permeable covering structure [42] comprises a light modulation portion [422, par. 0030] on the top surface [of light-emitting part 41].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the light modulation portion of Lin with the illuminated keyswitch structure of Chen in order to illuminate the keyswitch as desired. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Chen [US 2021/0012984] in view of Chen [Chen 206 hereinafter, US 10,056,206].  Chen discloses [in Fig. 12] the illuminated keyswitch structure according to claim 1, wherein the sidewall of the through hole includes an opening [24] facing the opening [18] of the base plate [15].  Chen does not disclose that the sidewall of the through hole  reflects light.  Chen 206 teaches [in Figs. 2 and 3] that the sidewall of the through hole [71] of the spacer [7] reflects light [col. 3, line 61].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sidewall of the spacer of Chen to be reflective, as taught by Chen 206, “so that the light can be reused and the illuminance of the direct-backlit keyboard can be increased” [Chen 206, col. 3, lines 61-64].  Chen and Chen 206 do not disclose that the sidewall is 
a cup-shaped structure with a tapered surface, a concave surface, or a stepped surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833